RAY, District Judge.
The ground for rejecting the claim on the note was that it was not proved within the year succeeding the adjudication. The facts are that the note was paid by the bankrupt prior to the filing of the petition; that suit was brought by the trustee to recover the amount, the claim being that it was a preferential payment; and that in such suit as to such note the Citizens’ Trust Company was defeated and compelled to pay back the amount. Thereupon, and more than one year after the adjudication, the note was duly proved and presented for allowance, and rejected by the referee, for the reason not proved and presented within the year, or time fixed by section 57 of the act (Act July 1, 1898, c. 541, 30 Stat. 560 [U. S. Comp. St. 1901, p. 3443]). This was erroneous. Keppel v. Tiffin Savings Bank, 197 U. S. 356, 25 Sup. Ct. 443, 49 L. Ed. 790. That case is decisive of the question. The claim must be allowed.
The claim of the trustee for extra compensation was properly disallowed. Section 48 of the bankruptcy act fixes the compensation of trustees at $5, deposited with the clerk, and on all moneys disbursed by them 6 per centum on the first $500, 4 per centum on moneys in excess of $500 and less than $1,500, 2 per centum on moneys in excess of $1,500 and less than-$10,000, and 1 per centum on moneys in excess of $10,000. This is the compensation fixed by the amendments of February 5, 1903, which amendatory act also provides in section 72, a new section:
“That neither the referee nor the trustee shall in-any form or guise receive, nor shall the court allow them, any other or further compensation for their services than that expressly authorized and prescribed in this act.” Act Feb. 5, 1903, c. 487, § 18, 32 Stat. 800 (U. S. Comp. St. Supp. 1907, p. 1033).
*675Prior to the amendment it was customary to make extra allowances to trustees, and this was in some cases upheld; but it is seen that the amendment is prohibitory on the court, and absolutely bars all such allowances, however onerous, meritorious, and valuable the services of the trustee. It has been the uniform practice o f this court to refuse allowances of costs to successful claimants, creditors, even in cases of contest. I do not think it was intended that costs should be awarded or allowances from the estate made in such cases. Once enter on the practice, and it must he uniform, and in many cases a reasonable allowance, considering the work done, would exceed the claim, and in some cases small estates would be eaten up by such allowances. The claim by the attorneys for an allowance was properly disallowed.
The order of the referee, disallowing the claim on the note, is reversed, and he is directed to allow the claim. The order of the referee, disallowing the application for costs to the attorneys for creditors and extra compensation to the trustee, is affirmed.